Citation Nr: 0924366	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-28 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right wrist 
disability, to include as secondary to service-connected left 
wrist disability.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to February 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This matter was previously before the 
Board in January 2008 at which time the case was remanded for 
additional development.  

In response to a May 2006 letter from the RO to the Veteran 
asking that she clarify her request for a personal hearing 
before a member of the Board, the Veteran informed the Board 
in June 2006 that she did not request a personal hearing.


FINDING OF FACT

The veteran does not have a present right wrist disability 
related to service, nor does she have a right wrist 
disability that is proximately due to, the result of or 
aggravated by a service-connected disability.


CONCLUSION OF LAW

A right wrist disability was not incurred in or aggravated by 
service and may not be presumed to be and is not proximately 
due to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
this case, the RO furnished VCAA notice to the appellant with 
respect to the issue on appeal in May 2004.  As this letter 
was prior to the October 2004 rating decision on appeal, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2004 letter and in a March 2008 letter, 
the RO informed the appellant of the evidence needed to 
substantiate this claim on both a direct and secondary basis 
as well as by aggravation, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Board notes that 38 C.F.R. 
§ 3.159 was recently revised, effective as of May 30, 2008, 
and several portions of the revisions are pertinent to the 
claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the letters noted above 
informed the appellant that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in her possession.  
See Pelegrini II, at 120-21.  Thus, the Board finds that the 
notice required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In regard to this service connection 
claim, the Board finds that the appellant is not prejudiced 
by a decision at this time since the claim is being denied.  
Therefore, any notice defect, to include the degree of 
disability or an effective date, is harmless error since no 
disability rating or effective date will be assigned.  
Moreover, the appellant was notified of the disability rating 
and effective date elements in the March 2008 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant with respect to this claim 
including requesting information from the appellant regarding 
pertinent medical treatment she may have received and 
requesting records from the identified providers.  The 
appellant was also afforded VA examinations.  Additionally, 
the appellant was provided with the opportunity to testify at 
a Board hearing, which she declined.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
service connection claim on appeal and that adjudication of 
this claim at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
appeal is now ready to be considered on the merits.



II.  Facts

The Veteran's service treatment records show that she had a 
normal clinical evaluation of her upper extremities at her 
enlistment examination in November 1994.  They also show that 
she injured her left non-dominant wrist in August 1996 while 
attempting to lift a "litter" off of an ambulance.  Her 
hand suddenly gave way resulting in chronic left ulnar wrist 
pain.  A left wrist arthrogram in June 1997 demonstrated a 
left triangular fibrocartilage complex tear.  In October 
1997, the Veteran underwent left wrist arthroscopy and 
triangular fibrocartilage complex (TFCC) debridement.  In May 
1998, she underwent an open distal ulna shortening and was 
assessed in August 1998 as status post left distal ulnar 
shortening.  These records are devoid of complaints or 
treatment related to the right wrist.  

In January 2000, the Veteran underwent a VA general 
examination for her left wrist only.  Records show that she 
was medically separated from service in February 2000 due to 
her left wrist disability.

A VA outpatient progress note from general medicine in March 
2000 notes that the Veteran had paresthesia of the hands.  
This note contains the Veteran's report that she had always 
had some discomfort in her bilateral hands, but it was worse 
on her left.  She said there was pain in her wrists that she 
described as throbbing.  She said she had been told she may 
have nerve damage in her hands and was given an impression of 
paresthesia of hands, worse on the left.  

In March 2004, the Veteran was referred to Roland J. Barr, 
M.D., for right wrist pain as well as left hip pain.  The 
Veteran described the pain to be of the same quality as the 
pain she had had in her left wrist, only not as severe.  She 
was noted to have no focal neurologic symptoms in the hand, 
mostly pain in the wrist with some radiation.  Radiographs of 
the Veteran's wrist showed an ulnar plus deposition with 
relative prominence of the distal ulna but no other evidence 
of any degenerative changes or abnormalities.  She was given 
an impression of ulnar abutment syndrome of the right wrist.  
A trial of cortisone injection in the ulnar carpal joint was 
recommended in the area of the TFCC and she was given a 
Velcro wrist brace.

In April 2004, the Veteran filed a claim for service 
connection for a right wrist disability which she asserted 
was secondary to her left wrist disability.  

A private treatment record from Dr. Barr in May 2004 reflects 
the Veteran's complaint of continuing pain in her right 
wrist.  It was noted that a cortisone injection had been 
performed over the ulna carpal joint without any improvement 
and that the Veteran had stated that she had aggravation of 
her pain radiating up toward her elbow.  She also complained 
that she had the same type of pain in and around her hip and 
groin.  On examination there was tenderness diffusely around 
the wrist, mostly at the joint line dorsally and on the ulnar 
aspect of the wrist.  She was given an impression of right 
wrist pain.  Dr. Barr said that he was less suspicious of a 
TFCC tear given the absence of improvement with her 
injection, although this was still a diagnostic possibility 
versus tendinitis or ulnar abutment syndrome or dorsal wrist 
pain of unclear etiology.  He recommended that the Veteran be 
evaluated by hand surgeon Dr. Steve Young to see if he felt a 
magnetic resonance imaging (MRI) or additional work up or 
treatment would be helpful for the wrist pain.  

On VA examination in May 2004, the examiner remarked that he 
had not reviewed the Veteran's claims file.  He noted that on 
examination the Veteran complained of extreme pain with the 
slightest movement of either wrist and severe guarding of 
both wrists.  He said that attempts at movement were very 
guarded with some cog wheeling and that the Veteran's degree 
of pain and limited range of motion seemed extreme for the 
physical examination.  X-rays of the right wrist were normal.  
The examiner stated that the Veteran denied that the wrist 
condition preexisted service and diagnosed her as having 
chronic right wrist pain not likely related to the left wrist 
since the Veteran reported she was not able to use either 
wrist much.  He also diagnosed her as having an unremarkable 
physical exam and chronic right wrist strain new onset.  

The Veteran remarked in a June 2004 statement that her 
doctor, Dr. Grant, told her that "it" would eventually 
affect her right wrist and result in the same surgery as her 
left.  

An arthrogram of the right wrist was performed in June 2004 
suggesting tear of triangular fibrocartilage and mild 
positive ulnar variance.

Private medical records from Steven D. Young show treatment 
from September 2004 to December 2004 for her right wrist.  
According to a September 2004 record, the Veteran reported 
that the symptoms on her right wrist were exactly the same as 
the symptoms on her left prior to left wrist surgery.  The 
report notes that the Veteran was last seen in June 2004 at 
which time surgical intervention was discussed for a possible 
TFC tear with an ulnar positive variant.  This record also 
notes that the right wrist symptoms have been present for 
over a year and that push ups caused a great deal of 
discomfort.  The records further show that the Veteran opted 
not to have ulnar shortening as she did not want a plate 
placed in her forearm.  The remaining alternative was 
arthroscopy of the right wrist with open versus arthroscopic 
Wafer resection and possible arthrotomy.  In October 2004, 
the Veteran underwent right wrist arthroscopy with TFCC 
debridement and arthroscopic wafer.  This report notes that 
the Veteran's symptoms as well as an MRI were suggestive of 
ulnar carpal impaction.  A follow up record in December 2004 
contains the Veteran's inquiry regarding whether her right 
wrist condition might be related to activities of the 
military.  The physician responded that he "certainly 
believe[s] that with [the veteran's] history of ulnar carpal 
involvement, that her military activities might have 
accelerated the process."

In her substantive appeal dated in May 2006, the Veteran said 
that she injured both wrists in service, but because her left 
wrist was worse, they operated on that wrist.  She went on to 
assert that the left wrist surgery negatively impacted her 
right wrist due to overuse and the stress placed on her right 
wrist.  She said she had been told that she would need 
surgery in both wrists in the long run.  

During a VA orthopedic examination in March 2009, the Veteran 
reported injuring her left wrist in service while 
pulling/lifting a stretcher.  She denied injury to her right 
wrist at that time or at any previous time.  The examiner 
diagnosed the Veteran as having status post right wrist 
surgery.  In rendering an opinion regarding the etiology of 
this diagnosis, the examiner started off by saying that it 
was a complicated situation and required an extensive 
discussion.  The examiner explained that the Veteran tended 
to confuse an ulnar shortening osteotomy with the wafer 
procedure and that the likely procedure preformed by Dr. 
Grant was index operation with debridement/repair TFCC and a 
secondary wafer procedure.  He noted there was nothing in the 
medical record or on examination that an ulnar shortening 
osteotomy had been performed on either side to address the 
condition of positive ulnar variance and that, quite simply, 
the positive ulnar variance represented a relative increased 
length of the ulna relative to the radius that was a 
developmental condition of childhood/early adolescence which 
of course preexisted service.  The examiner noted that there 
was no mention of a right wrist injury or condition in the 
Veteran's service treatment records and that right wrist 
symptoms apparently began in 2002/2003 which was at least two 
years after separation from service.  He said that the 
Veteran's positive ulnar variance clearly preexisted her 
military service.  He summarized by stating that the 
Veteran's bilateral wrist condition was caused by the pre-
existing condition of positive ulnar variance which had 
caused an ulnocarpal impaction syndrome including 
degenerative changes of the TFCC.  Additionally, he stated 
that this predisposed to in-service traumatic injury of the 
left TFCC.  

In response to Dr. Young's opinion with respect to the right 
wrist that the Veteran's "military activities might have 
accelerated the process", he agreed that this was 
"possible", but also that arguably day to day civilian 
activities can also accelerate the degenerative process.  
With respect to the fact that the Veteran developed right-
sided symptoms at a relative young age, approximately 25 
years old, the examiner said that this may suggest that 
increased demands of military service superimposed on 
Veteran's pres-existing condition of positive ulnar variance 
exacerbated the TFCC condition.  However, he stated that "on 
the other hand, this may just represent an early presentation 
of this condition regardless of any military service."  He 
further stated that the contention that the right wrist 
condition was caused or worsened by the left wrist condition 
on the basis of favoring the left wrist/overuse of the right 
wrist was "without merit".  

In conclusion, the examiner opined that it was not possible 
to determine if the right wrist condition was worsened beyond 
what one would expect from its natural history without 
resorting to speculation.  He went on to opine that it was at 
least as likely as not that the Veteran's right wrist 
condition was not caused nor was it worsened by the service-
connected left wrist condition.  

III.  Analysis

Pertinent Law and Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases, such as arthritis, are presumed to be 
service connected if manifest to a compensable degree within 
one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection may also be granted for disability which 
is proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Further, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 3.303(c), 4.9 (2008); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  A precedent opinion of the VA General 
Counsel, VAOPGCPREC 82-90 held, in essence, that a disease 
which is considered by medical authorities to be of familial 
(or hereditary) origin must, by its very nature, be found to 
have pre-existed a claimant's military service, but could be 
granted service connection if manifestations of the disease 
in service constitute aggravation of the condition.  
Moreover, congenital or developmental defects, as opposed to 
diseases, cannot be service connected because they are not 
diseases or injuries under the law; however, if superimposed 
injury or disease occurred, the resultant disability may be 
service connected.  Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

Discussion

As noted in the facts above, the Veteran's service treatment 
records are devoid of complaints, treatment or a diagnosis 
related to the veteran's right wrist.  They do show that she 
injured her left wrist in August 1996 while attempting to 
lift a "litter" off of an ambulance and underwent left 
wrist arthroscopy and TFCC debridement in October 1997 and an 
open distal ulna shortening in May 1998.  

The first postservice medical evidence related to the 
Veteran's right wrist is a notation in a March 2000 VA 
outpatient record noting that the Veteran had been advised at 
her discharge examination to follow up with VA regarding 
complaints of bilateral paresthesia of her hands.  She also 
reported at this time experiencing a throbbing pain in her 
wrists.  She was given an impression of paresthesia of hands, 
greater on the left.  There is no further medical evidence of 
complaints or treatment for right wrist problems until a few 
years later, in March 2004, at which time the Veteran was 
seen by Dr. Barr for complaints of right hand pain around her 
wrist as well as her left hip.  She was given an impression 
of ulnar abutment syndrome of the right wrist.   

As is evident from above, the Veteran was not found to have a 
chronic right wrist disability in service.  Moreover, the 
fact that there is a several year lapse of complaints or 
treatment related to the right wrist, from March 2000 to 
March 2004, negates service connection on the basis of 
continuity of symptomatology or presumption of chronicity.  
This is especially so when considering Dr. Young's September 
2004 notation that the Veteran's right wrist symptoms had 
been ongoing "for over a year".  As a side note, the VA 
examiner's notation in May 2004 that the Veteran's chronic 
right wrist sprain was of new onset is accorded little weight 
since the VA examiner did not have the Veteran's claims file 
to review and incorrectly relayed that the Veteran had denied 
a left wrist injury and attributed her left wrist problems to 
doing push ups.  Nonetheless, the fact remains that the 
Veteran was not diagnosed as having a chronic right wrist 
problem in service and in the absence of evidence showing 
continuity of symptomatology since service, service 
connection under 38 C.F.R. § 3.303(b) is not warranted.  

Service connection is also not warranted under 38 C.F.R. § 
3.303(d) as the weight of evidence does not relate the 
Veteran's postservice right wrist problems to an incident in 
service, either on a direct or presumptive basis or by 
aggravation.  

As noted above, VA regulations specifically prohibit service 
connection for developmental or congenital defects unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45711 (1990) (service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed 
disease or injury).

In commenting on Dr. Young's statement that the Veteran's 
"military activities MIGHT have accelerated the process", 
the VA examiner in March 2009 stated that while this was 
"possible" he went on to note that arguably day-to-day 
civilian activities could also accelerate the degenerative 
process.  He also acknowledged that the Veteran's relatively 
young age may suggest that the increased demands of military 
service superimposed on the Veteran's pre-existing condition 
of positive ulnar variance exacerbated the TFCC condition, 
but went on to remark that "on the other hand, this may just 
represent an early presentation of this condition regardless 
of any military service".  He concluded that it was not 
possible to determine if the right wrist condition was 
worsened beyond what one would expect from its natural 
history by the increased physical demands of military service 
without resorting to speculation.  Thus, the only nexus 
opinion the Board is left with is Dr. Young's statement above 
noting that that the Veteran's "military activities MIGHT 
have accelerated the process".   The mere possibility of an 
etiological relationship between the veteran's disorder and 
service, as exemplified by Dr. Young's use of the term 
"might" is analogous to the term "may or may not" and 
therefore is too speculative to form a basis upon which 
service connection may be established.  See generally, Bloom 
v. West, 12 Vet. App. 185 (1999); Bostain v. West, 11 Vet. 
App. 124, 128 (1998).

As to the Veteran's claim that her right wrist disability is 
secondary to her left wrist disability, the VA examiner in 
March 2009 was able to offer a probative opinion on this 
matter by stating that the claim was "without merit" and 
opined that it was at least as likely as not that the 
Veteran's right wrist condition was not caused nor worsened 
by the service-connected left wrist condition.  The VA 
examiner in May 2004 similarly negated such a relationship by 
stating that the Veteran's chronic right wrist pain was "not 
likely" related to the left wrist since she stated she was 
not able to use either wrist much.  

The veteran's own contentions regarding having a right wrist 
disability related to her service-connected left wrist 
disability are insufficient to establish service connection.  
This is so since the Veteran, as a layman, is not competent 
to offer an opinion on medical matters, to include the 
diagnosis and etiology of a disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

Consideration has also been given to the Veteran's assertion 
that she had been told by physicians in service that she 
would probably need the same operation on her right wrist 
later in life that was being performed on her left wrist in 
service.  Even assuming that she was told this in service, 
this statement does not in any way relate the necessity of 
postservice right wrist surgery to an incident in service, 
either directly, presumptively (for arthritis) or by 
aggravation, or as secondary to her service-connected left 
wrist disability.  This is especially so when considering the 
March 2009 VA examiner's finding that the Veteran's positive 
ulnar variance was a pre-exiting developmental condition of 
childhood/early adolescence and in the absence of complaints 
or findings with respect to the right wrist in service.   

In conclusion, the Board finds that the claim for service 
connection for a right wrist disability, claimed as secondary 
to her service-connected left wrist disability, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right wrist 
disability, claimed as secondary to service-connected left 
wrist disability, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


